Name: Commission Regulation (EEC) No 3881/92 of 30 December 1992 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92No L 391 /14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3881/92 of 30 December 1992 fixing the import levy on molasses of Council Regulation (EEC) No 1 676/85 0, as last amended by Regulation (EEC) No 2205/90 (6),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coef ­ ficient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 29 December 1992, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3484/92 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Commission Regulation (EEC) No 1887/92 (3), as last amended by Regulation (EEC) No 3754/92 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1887/92 to the information at present available to the Commission that the levy at present in force should be altered pursuant to Article 1 of this Regulation ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in re ­ lation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 (1 ) HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of amended Regulation (EEC) No 1785/81 shall be fixed, in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00 to ECU 1,00 per 100 kilograms . Article 2 This Regulation shall enter into force on 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the. Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 353, 3. 12. 1992, p . 8 . 0 OJ No L 189, 9. 7. 1992, p. 34. 4 OJ No L 380, 24. 12. 1992, p. 48 . (5) OJ No L 164, 24. 6. 1985, p. 1 . (6) OJ No L 201 , 31 . 7. 1990, p. 9 .